Citation Nr: 0919006	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded for 
additional development in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  A review of the record shows the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in March 2004.  He was notified that 
the VCAA applied to all elements of a claim in April 2009.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

In this case, the Veteran contends that he developed 
hepatitis C during active service possibly as a result of 
inoculations and medication injections associated with dental 
treatment.  He reported he was treated for flu-like symptoms 
during basic training.  Service treatment records show the 
Veteran was treated for symptoms including fever with a 
temperature over 104 degrees and that his separation 
examination report also noted treatment for gonorrhea.  A 
June 2008 VA examination included a confirmed diagnosis of 
chronic hepatitis C.  The examiner noted that it was as 
likely as not that the Veteran's chronic hepatitis C was 
related to his military service with military risk factors 
including Vacujet immunization, numerous dental procedures, 
and the use of intranasal cocaine.  It was further noted, 
however, that his predominant risk factor was most likely the 
use of intravenous drug use reportedly after service.

The Board notes that the June 2008 VA examiner's opinions as 
to etiology appear to be contradictory as to the most likely 
approximate date or cause of infection.  There is also no 
supporting evidence of record indicating that the Veteran 
used intranasal cocaine during active service and it is 
assumed that the opinion was provided based solely upon the 
Veteran's own unverified report.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
addition, the examiner provided no comments as to the 
significance, if any, of negative hepatitis surface antigen 
results upon testing during VA hospitalization from July to 
September 1985.  Therefore, additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that 
additional information is required prior 
to VA action to assist him in verifying 
events during active service possibly 
associated with his hepatitis C virus.  
He should be notified that VA may assist 
him in obtaining records associated with 
his claim or that he may submit 
additional evidence in support of his 
claim.

2.  The Veteran's claims file should 
reviewed by the June 2008 VA examiner for 
clarification of the provided opinion, 
including for an opinion as to the 
significance, if any, of the negative 
hepatitis surface antigen findings during 
VA hospitalization from July to 
September 1985 and clarification of the 
previously provided etiology opinion with 
consideration of all verified risk events 
during active service.  

If the June 2008 VA examiner is 
unavailable, the Veteran should be 
provided an examination by an appropriate 
physician for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he developed 
hepatitis C as a result of a verified 
event during active service.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Liver, Gall 
Bladder and Pancreas Examination, revised 
on May 1, 2007.  The examiner should 
provide a summary of the pertinent 
treatment records, including records of 
VA hospitalization from July to 
September 1985, and reconcile any 
opinions provided with the June 2008 
medical opinion.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



